84432: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14705: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84432


Short Caption:TORRES VS. TORRESCourt:Supreme Court


Related Case(s):83677


Lower Court Case(s):Clark Co. - Eighth Judicial District - D608912Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCesar Ivan Torres
					In Proper Person
				


RespondentMaria De Jesus TorresJennifer Setters
							(Jennifer Gastelum Law PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


03/24/2022Filing FeeFiling Fee due for Appeal. (SC)


03/24/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-09249




03/24/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-09251




03/28/2022Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


04/11/2022Notice/IncomingFiled Proper Person Notice of Application to Proceed In Forma pauperis. (SC)22-11425




04/15/2022Order/ProceduralFiled Order.  Appellant's motion for leave to proceed in forma pauperis is denied without prejudice.  If an application to proceed in forma pauperis has already been filed in the district court of which this court is unaware, the district court shall, within 30 days of the date of this order, provide this court a certified copy of its order ruling on the application.  Appellant is cautioned that failure either to properly seek leave to proceed in forma pauperis in the district court or to pay the filing fee within 30 days will result in the dismissal of this appeal.  (SC)22-11919




04/20/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-12553




04/20/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-12557




04/21/2022Filing FeeFiling Fee Paid. $250.00 from Emily Stevens.  Check no. 5446. (SC)


04/26/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-13216




05/09/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-14705




05/11/2022Notice of Appeal DocumentsFiled (SEALED) Certified Copy of the Confidential Order from District Court Clerk. (SC)


06/03/2022RemittiturIssued Remittitur.  (SC)22-17657




06/03/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/13/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 6, 2022. (SC)22-17657





Combined Case View